Citation Nr: 0710376	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-32 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
November 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2004, the veteran 
testified before the undersigned Acting Veterans Law Judge, 
and a transcript is of record.  In June 2006 the Board 
remanded the issue for further development.  A November 2006 
rating decision increased the veteran's PTSD rating from 30 
percent to 50 percent effective June 27, 2002, the date the 
veteran's claim was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The June 2006 Board remand asked that the veteran be afforded 
a VA examination and that the examiner include an opinion 
regarding the impact the veteran's service-connected PTSD has 
on his ability to be gainfully employed.  It is still unclear 
from the veteran's subsequent October 2006 VA examination how 
his PTSD affects his employment.  Specifically, the examiner 
indicated that PTSD played a significant role in making the 
veteran unemployable, but also assigned a Global Assessment 
of Functioning (GAF) score of 55 for the veteran's PTSD, 
which is reflective of moderate difficulty in social and 
occupational functioning.  Thus further clarification is 
necessary from the examiner who conducted the October 2006 VA 
examination.  

In a July 2006 statement, the veteran indicated that he was 
approved for a 100 percent disability award from the Social 
Security Administration (SSA) due to his PTSD.  As the SSA 
records are pertinent to the issue at hand, they need to be 
obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary 
information from the veteran, the RO 
should obtain a copy of the decision 
awarding the veteran SSA disability 
benefits and a copy of the record upon 
which the award was based. 

2.  The examiner who conducted the October 
2006 VA examination should be asked to 
clarify the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD, separate 
from his nonservice-connected depression, 
to include whether it renders the veteran 
unemployable.  

Specifically, the examiner should provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include whether 
it renders the veteran unemployable.  In 
addition, the examiner should provide a 
GAF score with an explanation of the 
significance of the score assigned.  To 
the extent possible, the manifestations of 
PTSD should be distinguished from those of 
any other psychiatric disorder found to be 
present.

If the VA examiner who examined the 
veteran in October 2006 is no longer 
available, the required opinions should be 
obtained from a VA psychiatrist with 
appropriate expertise.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should readjudicate the issue on appeal in 
light of all pertinent evidence.  In 
evaluating the veteran's service-connected 
PTSD, the RO should also consider whether 
the case should be forwarded to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration 
under the provisions of 38 C.F.R. § 
3.321(b)(1).  Should submission under § 
3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth.  

4.  If the decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate supplemental 
statement of the case and be given the 
opportunity to respond before the case is 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



